Exhibit 10.7
 
FIRST AMENDMENT TO SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO SECURITY AGREEMENT (the “Amendment”) is made as of this
12th day of May, 2016 by the parties signatory hereto (collectively, the
“Grantors” and each, individually, a “Grantor”) in favor of BAM Administrative
Services LLC, in its capacity as agent for the Investors under the Purchase
Agreement (as defined below) (in such capacities, and together with its
successors, transferees and assigns, the “Secured Party”).
 
WITNESSETH:
 
WHEREAS, Grantors entered into that certain Security Agreement dated March 7,
2014 (the “Original Security Agreement”); and
 
WHEREAS, the undersigned desire to amend the Original Security Agreement as set
forth below.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Original Security Agreement, the undersigned, intending to be
legally bound, agree as follows:
 
1. Amendment to Recitals.  The first “Whereas” clause of the Original Security
Agreement is hereby deleted in its entirety and replaced with the following:
 
“WHEREAS, PEDEVCO Corp. (the “Company”) is party to that certain Amended and
Restated Note Purchase Agreement dated May 12, 2016 (as amended, amended and
restated, supplemented, or otherwise modified from time to time, the “Purchase
Agreement”) by and between the Company, the investors party thereto
(collectively, the “Investors” and each, individually, an “Investor”) and
Secured Party, as agent for the Investors, pursuant to which the Investors
agreed to extend loans to the Company in the original principal amount of up to
$85,000,000 (the ”Loans”), repayment of which is evidenced by certain Amended
and Restated Secured Promissory Notes or Senior Secured Promissory Notes, each
dated May 12, 2016, issued to each Investor (the “Notes”), and”
 
2. Integration of Amendment and Original Security Agreement.  From and after the
effective date of this Amendment, the Original Security Agreement and this
Amendment shall be read as one Security Agreement.  Except as set forth in this
Amendment, all other terms and conditions of the Original Security Agreement are
not being modified or amended, and shall remain in full force and effect.
 
3. Duplicate Originals; Counterparts.  This Amendment may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original.  This Amendment may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Amendment.
 
[remainder of this page intentionally left blank.]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this First Amendment to
Security Agreement as of the day and year first above written.
 
Pacific Energy Development Corp.
 
 
By:       /s/ Michael L. Peterson
Name:  Michael L.
Peterson                                                           
Title:   President
 White Hawk Petroleum, LLC
 
 
By:       /s/ Michael L. Peterson
Name:  Michael L.
Peterson                                                           
Title:   President
Pacific Energy & Rare Earth Limited
 
 
By:       /s/ Michael L. Peterson
Name:  Michael L.
Peterson                                                           
Title:   President
 
Blackhawk Energy Limited
 
 
By:       /s/ Michael L. Peterson
Name:  Michael L.
Peterson                                                           
Title:   President
 
Pacific Energy Development MSL, LLC
 
 
By:       /s/ Michael L. Peterson
Name:  Michael L.
Peterson                                                           
Title:   President
Red Hawk Petroleum, LLC
 
 
By:       /s/ Michael L. Peterson
Name:  Michael L.
Peterson                                                           
Title:   President
 
PEDEVCO Corp.
 
 
By:       /s/ Michael L. Peterson
Name:  Michael L.
Peterson                                                           
Title:   President
 
 
 
Acknowledged and agreed to:
BAM Administrative Services LLC, as Agent
 
By:       /s/ Dhruv Narain
Name:  Dhruv Narain                                                            
Title:   Authorized Signatory
 


 
 

--------------------------------------------------------------------------------